Order entered February 6, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-11-01541-CR

                       ABRAHAM PATRICIO LOPEZ, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F10-63645-V

                                        ORDER
       Pending is appellant’s motion for leave to file a supplemental brief. The motion is

GRANTED. Appellant’s supplemental brief is ordered filed in the above cause.




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE